Charles Wildman and Myrtle Wildman v. Commissioner.Wildman v. CommissionerDocket No. 10061.United States Tax Court1946 Tax Ct. Memo LEXIS 41; 5 T.C.M. (CCH) 896; October 31, 1946*41  KERN Order KERN, Judge: On October 28, 1946, petitioners herein filed their motion to correct the record. Respondent has indicated thereon that he has no objection to the granting of such motion. Upon due consideration thereof, it is ORDERED: That said motion be and the same hereby is granted, and that our Memorandum Findings of Fact and Opinion, entered herein under date of August 14, 1946 [page 712 herein], be and the same hereby is altered and amended in the following respects, to-wit; the striking out of the word "for" in the phrase "cleaning service for uniforms" contained in the ninth paragraph of our Findings of Fact, and the substitution therefor of the word "and", so that the phrase will read "cleaning service and uniforms".